Exhibit 10.1
PLEXUS CORP.
FISCAL [_____] VARIABLE INCENTIVE COMPENSATION PLAN
UNDER THE 2008 LONG-TERM INCENTIVE PLAN
FOR THE PLEXUS LEADERSHIP TEAM

  I.   PLAN OBJECTIVE

The primary objective of this Variable Incentive Compensation Plan is to reward
results delivered by Participants and designed to assist Plexus Corp. in
attracting, retaining and motivating highly qualified and talented executives.
The Awards under this Plan are Cash Incentive Awards under the 2008 LTIP and are
intended to qualify as performance-based compensation under Section 162(m) of
the Internal Revenue Code. This Plan provides annual variable incentive cash
compensation opportunities to Participants for the achievement of performance
goals and personal objectives that contribute to the overall success of Plexus.

  II.   DEFINITIONS

The terms used herein shall have the following meanings:

  (a)   “2008 LTIP” means the Plexus Corp. 2008 Long-Term Incentive Plan, as
amended and restated.     (b)   “Average Capital Employed” means the five
(5) point average of the [prior] fiscal year end and the quarterly fiscal year
[current] Capital Employed balances.     (c)   “Award” means the amount of a
cash incentive payable under the Plan to a Participant with respect to the Plan
Year.     (d)   “Capital Employed” means equity plus debt, less cash and cash
equivalents and short-term Investments.     (e)   “Committee” means the
Compensation and Leadership Development Committee of the Plexus Corp. Board of
Directors.     (f)   “Company” means Plexus Corp.     (g)   “VICP Percentage”
means the percentage of Salary that a Participant would receive as an Award if
plan targets are met.     (h)   “Operating Income” means the Company’s operating
income as reported in its audited income statement for fiscal year [current], as
adjusted to eliminate stock-based employee compensation expense and other
non-recurring or unusual charges.     (i)   “Participant(s)” means those
individuals eligible, as determined by the Committee, for an Award under this
Plan.     (j)   “Performance Goal” has the same meaning as set forth in section
2(r) of the 2008 LTIP.     (k)   “Plan Year” is the Company’s [current] fiscal
year, which begins on [_______, 20__] and continues through [_______, 20__].    
(l)   “Plan” means this Variable Incentive Compensation Plan (VICP), as amended
from time to time.

Page 1 of 4



--------------------------------------------------------------------------------



 



  (m)   “Plexus Leadership Team” means the executive officers of Plexus Corp. as
reported in the Company’s filings with the U.S. Securities Exchange Commission.
    (n)   “Net Income” means Plan Year net income reported in the consolidated
statements of operations for Plexus Corp. and its subsidiaries.     (o)  
“Salary” means the Participant’s Plan Year base salary excluding bonuses, paid
commissions, reimbursed relocation expenses, or any other special pay, but
including amounts deferred and subject to applicable pro-rations (See Change in
Employment Status or Position, below).

  III.   AWARDS

  A.   Eligibility and Participation

Participation in this Plan is limited to the Plexus Leadership Team. A
Participant’s VICP Percentage shall be determined and approved by the Committee.
Unless otherwise determined by the Committee, a Participant must be employed
through the last day of the Plan Year to receive an Award. The Committee, in its
sole discretion, may make exceptions to this requirement in the case of
retirement, death or disability or under other circumstances as determined by
the Committee. If approved by the Committee, Awards for Participants who leave
due to retirement, disability or death will be in an amount equal to the Award
that the Participant would have received had the Participant remained employed
through the Plan Year and then pro-rated by eligible weeks on the Company (or
one of its wholly-owned subsidiaries) payroll divided by the number of weeks of
the Plan Year.

  B.   Incentive Plan Performance Measures

The incentive performance measures, each of which stands independently of the
others with regard to full Award opportunities, are:

  •   Revenue: Total fiscal year [current] net sales of the Company.     •  
Return on Average Capital Employed (ROCE): Annual Operating Income for fiscal
year [current] divided by Average Capital Employed.     •   Personal Objectives:
Individual Participant objectives that relate to strategic projects or site,
location, team or group goals for the Plan Year; the number of goals for a
Participant may vary. Personal Objectives are reviewed and approved by the
Committee.

The performance components of an Award and the weighting of the payout relative
to threshold, plan target, and full opportunity achievement for each are
identified below:

Page 2 of 4



--------------------------------------------------------------------------------



 



                                               
Award Components
    Threshold     Payout at or
below
Threshold***     Plan Target     Payout at
Target***     Full
Opportunity
Target     Payout at or above Full Opportunity Target***    

Revenue


    $*       0%       $*     *%     $*     *%    

ROCE


    *%       0%       *%     *%     *%     *%    
Personal Objectives**
    Subject to the Company having Net Income and Participant completion of
personal objectives       0-20%       Subject to the Company having Net Income
and Participant completion of personal objectives     0-20%     Subject to the
Company having Net Income and Participant completion of personal objectives    
0-20%    

Total Incentive Payout (as a percent of VICP Percentage) = Revenue + ROCE +
Personal Objectives
            0-20%             80-100%           180-200%    

* Specific Threshold, Plan Target and Full Opportunity Target amounts, and
percentages allocated to each component, are the same for each participant and
determined with the approval of the Committee; that information shall be
communicated to eligible participants. All year references herein will be deemed
to refer to the appropriate fiscal year and numbers in this matrix will be
re-set for such years.
** The Committee may use negative discretion to establish a payout that is less
than the 20% for the Personal Objective component depending upon its evaluation
of the Participant’s achievement of his or her Personal Objectives.
*** See III.C. Award Calculations below for the calculation of Payouts if
Revenue or ROCE is between Threshold and Target or between Target and Full
Opportunity Target.
In measuring the degree of attainment of a Performance Goal under this Plan,
Extraordinary Charges (as defined in the 2008 LTIP) shall be disregarded except
as otherwise determined by the Committee in its discretion.

  C.   Award Calculation

Notwithstanding anything in this Plan to the contrary, no Award shall be payable
to a Participant under this Plan, including any amounts for the Personal
Objective component, unless the Company has Net Income for the Plan Year. In the
event of results that are below the Revenue and the ROCE threshold levels, only
Personal Objectives may have a payout (provided the Company has Net Income as
noted above and the Participant otherwise satisfies Plan terms); Awards for the
Revenue and ROCE component have no associated payout until the applicable
threshold is exceeded.
A Participant’s Award shall be determined as follows:
Revenue Payout - determined in accordance with the Award Components table above
in III.B., except:
If Revenue is between Threshold and Target:
(Actual — Threshold) / (Plan Target — Threshold) x 40% = Revenue Payout %
If Revenue is between Target and Full Opportunity Target:
40% + [(Actual — Plan Target) / (Full Opportunity Target — Plan Target) x 50%] =
Revenue Payout %

Page 3 of 4



--------------------------------------------------------------------------------



 



ROCE Payout- determined in accordance with the table above in III B, except:
If ROCE is between Threshold and Target:
(Actual — Threshold) / (Plan Target — Threshold) x 40% = ROCE Payout %
If ROCE is between Target and Full Opportunity Target:
40% + [(Actual — Plan Target) / (Full Opportunity Target — Plan Target) x 50%] =
ROCE Payout %
Personal Objective Payout
Personal Objective Payout % is determined by the Committee.
Total Incentive Payout
Revenue Payout % + ROCE Payout % + Personal Objective Payout % = Total Incentive
Payout %
Award
Total Incentive Payout % x VICP Percentage x Participant’s Salary
The maximum Award payable to a Participant pursuant to the Plan for the Plan
Year shall not exceed $4,000,000.

  D.   Payment Date

Eligible participants will be paid Awards no later than December [_, 20__].

  E.   Change in Employment Status or Position

Awards to Participants changing status (to/from eligible/ineligible position)
are to be pro-rated by eligible weeks on the Company (or its wholly-owned
subsidiaries) payroll divided by the number of weeks of the Plan Year. Awards
are calculated for each position a Participant holds through the Plan Year and
are pro-rated accordingly based on calendar weeks in each position. New or
rehired employees who enter the Plan after the start of the Plan Year will
receive a pro-rated Award based on the time actually in the Plan. Awards for
Participants who are on an unpaid leave of absence will be pro-rated based upon
eligible calendar weeks on the Company (or its wholly-owned subsidiaries)
payroll divided by the number of weeks of the Plan Year (no such pro-ration will
occur for any portion of an Award attributable to personal objectives).

  F.   Shareholder Approval

Awards payable in respect of fiscal 2011 performance are subject to and
conditioned upon shareholder approval of amendments to the 2008 LTIP at the 2011
annual meeting of shareholders. [Applicable only to awards for fiscal 2011;
shareholders approved the amendments to the 2008 LTIP at the 2011 annual
meeting.]

  IV.   ADMINISTRATION

The Committee is responsible for the administration of the Plan and its
interpretation, including decisions on eligibility, Participant’s VICP
Percentage, and the establishment of Performance Goals.

  V.   MISCELLANEOUS

Compensation under this Plan is subject to the Company’s Compensation Clawback
Policy, as it may be amended from time to time. Nothing in this Plan document or
associated communications in any way promises or guarantees the compensation or
employment of any Participant with Company or any successor or related company.
In the event of a conflict between this Plan and the terms and conditions of a
Participant’s employment agreement with the Company (if applicable), the terms
and conditions of the Participant’s employment agreement shall govern.

Page 4 of 4